DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/22/2022 has been entered.
Claims 1-20 are pending in this application. At least, independent claims 1, 11, and 19 have been amended.

Response to Arguments
With respect to the rejection under 35 USC 101, Applicant's arguments filed 2/22/2022 have been fully considered but they are not persuasive. 
Applicant argues that “The claim is not a mental process because a mapping database is needed to determine the route in addition to a travel time for the untraveled route for the driver based on the driver profile. For instance, the human mind or a human using a pen and paper cannot determine the route by using all the mapping data stored in a mapping database and a travel time for the un travel route for the driver based on the driver profile. The human mind cannot create, control, access, and does not involve a map database.” (page 13 of remarks). Examiner agrees that a mapping database is not an abstract idea. As such it has been evaluated as an additional element in Step 2A prong two and Step 2B. Nonetheless, there are other elements in the claim that may be reasonably performed in the human mind or with pen and paper. Therefore the claim meets the criteria for being directed to an abstract idea and the analysis proceeds to Step 2A prong 2.
Applicant also argues that “The structural limitations of the claim show that the claim is not an abstract idea in the grouping of mental activity…Thus, independent claims 1, 11, and 19 include a practical application apparent to one of ordinary skill in the art.” (page 14 of remarks). Examiner submits that there are no structural limitations in the claim, aside from a map database which is essentially data stored in memory of a computer. Claim 11 explicitly recites “memory including program code” along with a processor; claim 19 recites a computer-readable medium. These structural additional elements amount to no more than using a generic computer as a tool to implement the abstract idea.
Applicant also argues that “The claims as a whole integrate a method for estimation of travel time of an untraveled route into an inventive concept. For instance, a personalized estimation of arrival time may more closely reflect the travel time differences for drivers based on their idiosyncrasies.” (page 15 of remarks). Examiner disagrees. Applicant argues as though the combination of (potentially mental) activities may be deemed eligible on their own merits, supposedly on the basis of deriving information that may be of interest to someone. However, this is not a proper eligibility analysis. As explained in the excerpt provided on page 14 of remarks, “an ‘inventive concept’ is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself.” In other words, an “inventive concept” is not furnished by the judicial exception, but by the additional element(s) recited in the claim. Applicant has not identified or proposed any additional element within the claim for satisfying this eligibility criterion. Instead Applicant seems to be relying on an expected result and the intended purpose of that information.
With respect to the rejection under 35 USC 103, Applicant's arguments filed 2/22/2022 have been fully considered but they are not persuasive.
Applicant argues that “Serbanescu is silent on how the navigation data and map information are stored, and is silent on what sort of navigation data and map features are stored. Nowhere does Serbanescu teach or disclose storing a driver profile based on features of road elements and maneuvers. Accordingly, Serbanescu does not teach or suggest ‘storing the driver profile based on features of the road elements and maneuvers, wherein the driver profile stores the travel time associated with each of a plurality of traveled road elements and the at least one maneuver time.’” (bottom of page 16 to top of page 17 of remarks). This argument is moot because it does not entirely pertain to the current rejection. However, examiner submits that Serbanescu clearly stores travel features for road segments (transit speed) and maneuvers (transit time) within some form of memory. This can reasonably be considered a “profile based on features of the road elements and maneuvers”. Serbanescu is modified to make this data driver-specific and to substitute segment transmit time for segment transit speed.
Applicant argues that “it would not have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Serbanescu to develop a driver profile representing driving style as taught by Duddle in order to personalize services… Duddle does not mention or teach ‘performing a training mode for a driver profile based on a travel time associated with each of a plurality of traveled road elements and the at least one maneuver time’ for the purpose of routing. Therefore, a person of ordinary skill in the art would not combine Serbanescu with Duddle because there is no reference assigning maneuver times to driver profiles for the purpose of calculating a route.” (page 18 of remarks). This argument is moot because it does not pertain to the current rejection which relies on Bae for personalizing data for routing and ETA purposes.
Applicant argues that “Bae does not teach or suggest ‘storing the driver profile based on features of the road elements and maneuvers, wherein the driver profile stores the travel time associated with each of a plurality of traveled road elements and the at least one maneuver time.’ Instead, Bae teaches that a passage travel time for each section is stored in a passage history record database, and the passage travel time is collected regardless of whether the route is set or not, and is stored in the passage history record database. See Bae, claim 2 and specification. Bae is silent on how navigation data and map information are stored and is silent on what sort of navigation data and map features are stored.” (page 18 of remarks). This argument is moot because it does not entirely pertain to the current rejection in which Examiner submits that the primary reference, Serbanescu, stores travel features for road segments (transit speed) and maneuvers (transit time) within some form of memory. This can reasonably be considered a “profile based on features of the road elements and maneuvers”. Serbanescu is modified to make this data driver-specific and to substitute segment transmit time for segment transit speed.

Claim Objections
Claim 19 is objected to because of the following informalities:  “the untraveled route” in line 17 should be changed to “an untraveled route” since no untraveled route is introduced in the claim. Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Regarding claim 1, the claim(s) recite(s) a method comprising “identifying a plurality of trips traveled by a driver in a vehicle, the plurality of trips including a plurality of maneuvers executed by the driver during the plurality of trips, wherein the plurality of maneuvers are performed by the driver in the vehicle while the vehicle is traveling to each of specified destination points; calculating at least one maneuver time based on the plurality of trips; performing a training mode for a driver profile based on a travel time associated with each of a plurality of traveled road elements and the at least one maneuver time”, “wherein the plurality of traveled road elements are traversed by the driver in the vehicle while the vehicle is traveling to each of the specified destination points; and determining, based on a map database, a travel time for the untraveled route for the driver based on the driver profile trained in the training mode” which is considered an abstract idea in the grouping of mental activity because all steps may reasonably be performed in the human mind. 
The claim does not include additional elements that are sufficient to integrate the abstract idea into a practical application or amount to significantly more than the judicial exception. The additional elements are:
“wherein in the training mode, the driver profile is updated when the vehicle reaches each of the specified destination points”, 
“storing the driver profile based on features of the road elements and maneuvers, wherein the driver profile stores the travel time associated with each of a plurality of traveled road elements and the at least one maneuver time”, and 
“displaying the travel time for the untraveled route for the driver”. 
Regarding 1) and 3), updating the driver profile only amounts to insignificant pre-solution activity and the displaying the travel time only amounts to insignificant post-solution activity, both of which were well-understood, routine, and conventional in the art. For example, Duddle teaches “generating a driver profile that indicates the driving style of the driver based upon the location of the vehicle and the parameters associated with the vehicle whilst it is being driven” ([0006]) including parameters such as speed ([0150-152]) and travel time for each journey ([0141]), and updating the driver profile at the end of each journey ([0129]). By generating a driver-specific profile, Duddle is able to provide personalized insurance costs ([0117]) and personalized training to the driver ([0026]). Additionally, Bae teaches a personalized ETA calculation method in which the personalized ETA is displayed to the driver (stated in each of abstract, claim 6, and claim 11). 
Regarding 2), storing the driver profile could very well be considered another mental activity (i.e. knowing, memorizing, or learning); however assuming for the sake of argument that it is intended to be stored in memory of a computer as suggested by the disclosure, this amounts to using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f).
Regarding claims 2-10, these claims are rejected for the same reasons as claim 1 and because they also fail to practically apply the abstract idea or add significantly more than the abstract idea. Specifically, claims 2-6 and 10 further define what a maneuver is which does not provide an additional element and claims 7-9 recite additional steps that may also be performed in the human mind and are thus considered an additional abstract idea.
Regarding claim 11, the claim(s) recite(s) a system configured to “identify a plurality of trips traveled by a driver in a vehicle, the plurality of trips including a plurality of maneuvers executed by one or more drivers during the plurality of trips, wherein the plurality of maneuvers are performed by the driver in the vehicle while the vehicle is traveling to each of specified destination points; calculate at least one maneuver time based on traversals in the plurality of trips; perform a training mode for a driver profile based on a travel time associated with each of a plurality of traveled road elements and the at least one maneuver time”, “wherein the plurality of traveled road elements are traversed by the driver in the vehicle while the vehicle is traveling to each of the specified destination points; and determine the untraveled route based on a map database and a travel time for the untraveled route based on the driver profile trained in the training mode” which is considered an abstract idea in the grouping of mental activity because all steps may reasonably be performed in the human mind. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements are:
“at least one processor”, 
“at least one memory including computer program code for one or more programs”, 
“wherein in the training mode, the driver profile is updated when the vehicle reaches each of the specified destination points”, 
“store the driver profile based on features of the road elements and maneuvers, wherein the driver profile stores the travel time associated with each of a plurality of traveled road elements and the at least one maneuver time”, and 
“display the travel time for the untraveled route for the driver”. 
Regarding 1) and 2), these elements amount to mere instructions to implement the abstract idea on a computer or merely use a computer as a tool to perform an abstract idea which has been deemed insufficient for integration into a practical application. 
Regarding 3) and 5), updating the driver profile only amounts to insignificant pre-solution activity and displaying the travel time only amounts to insignificant post-solution activity, both of which were well-understood, routine, and conventional in the art. For example, Duddle teaches “generating a driver profile that indicates the driving style of the driver based upon the location of the vehicle and the parameters associated with the vehicle whilst it is being driven” ([0006]) including parameters such as speed ([0150-152]) and travel time for each journey ([0141]), and updating the driver profile at the end of each journey ([0129]). By generating a driver-specific profile, Duddle is able to provide personalized insurance costs ([0117]) and personalized training to the driver ([0026]). Additionally, Bae teaches a personalized ETA calculation method in which the personalized ETA is displayed to the driver (stated in each of abstract, claim 6, and claim 11).
Regarding 4), storing the driver profile could very well be considered another mental activity (i.e. knowing, memorizing, or learning); however assuming for the sake of argument that it is intended to be stored in memory of a computer as suggested by the disclosure, this also amounts to using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f).
Regarding claims 12-18, these claims are rejected for the same reasons as claim 11 and because they also fail to practically apply the abstract idea or add significantly more than the abstract idea. Specifically, claims 12-16 further define what a maneuver is which does not provide an additional element and claims 17-18 recite additional steps that may also be performed in the human mind and are thus considered an additional abstract idea.
Regarding claim 19, the claim(s) recite(s) an apparatus for “identifying a plurality of trips traveled by a driver in a vehicle, the plurality of trips including a plurality of maneuvers executed by the driver during the plurality of trips, wherein the plurality of maneuvers are performed by the driver in the vehicle while the vehicle is traveling to each of specified destination points; calculating at least one maneuver time based on traversals in the plurality of trips; performing a training mode for a driver profile based on a travel time associate with each of a plurality of traveled road elements and the at least one maneuver time”, “wherein the plurality of traveled road elements are traversed by the driver in the vehicle while the vehicle is traveling to each of the specified destination points; and determining the untraveled route based on a map database and a travel time for an untraveled route for the driver based on the driver profile trained in the training mode” which is considered an abstract idea in the grouping of mental activity because all steps may reasonably be performed in the human mind. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements are:
“A non-transitory computer readable medium including instructions”, 
“wherein in the training mode, the driver profile is updated when the vehicle reaches each of the specified destination points”, 
“storing the driver profile based on features of the road elements and maneuvers, wherein the driver profile stores the travel time associated with each of a plurality of traveled road elements and the at least one maneuver time”, and 
“displaying the travel time for the untraveled route for the driver”. 
Regarding 1), this element amounts to mere instructions to implement the abstract idea on a computer or merely use a computer as a tool to perform an abstract idea which has been deemed insufficient for integration into a practical application. 
Regarding 2) and 4), updating the driver profile only amounts to insignificant pre-solution activity and displaying the travel time only amounts to insignificant post-solution activity, both of which were well-understood, routine, and conventional in the art. For example, Duddle teaches “generating a driver profile that indicates the driving style of the driver based upon the location of the vehicle and the parameters associated with the vehicle whilst it is being driven” ([0006]) including parameters such as speed ([0150-152]) and travel time for each journey ([0141]), and updating the driver profile at the end of each journey ([0129]). By generating a driver-specific profile, Duddle is able to provide personalized insurance costs ([0117]) and personalized training to the driver ([0026]). Additionally, Bae teaches a personalized ETA calculation method in which the personalized ETA is displayed to the driver (stated in each of abstract, claim 6, and claim 11).
Regarding 3), storing the driver profile could very well be considered another mental activity (i.e. knowing, memorizing, or learning); however assuming for the sake of argument that it is intended to be stored in memory of a computer as suggested by the disclosure, this also amounts to using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f).
Regarding claim 20, the claim is rejected for the same reasons as claim 19 and because it also fails to practically apply the abstract idea or add significantly more than the abstract idea. Specifically, claims 20 further defines what a maneuver is which does not provide an additional element.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Serbanescu et al. (US 2011/0112760 A1) in view of Bae et al. (KR 2015-0050837) and Duddle et al. (US 2011/0106370 A1).
Regarding claim 1, Serbanescu teaches a method for estimation of travel time, comprising: 
identifying a plurality of trips traveled by [vehicles] ([0014], [0096]), the plurality of trips including a plurality of maneuvers executed […] during the plurality of trips, wherein the plurality of maneuvers are performed by [vehicles] (Fig. 6, element 607; [0112], [0116]: routes pass through intersections; maneuvers through intersections may be characterized by segment pairs; [0146]: routes may be categorized by maneuver) while the [vehicles are] traveling to each of specified destination points ([0141]: GPS fixes correspond to a portion of a trip passing through an intersection; Examiner submits that a vehicle on a “trip” or otherwise driven by a driver is inherently traveling to a specified destination, even if it is merely the driver’s intended end point; see also [0134]); 
calculating at least one maneuver time based on the plurality of trips ([0112]: maneuver-related transit times; [0116]: transit time cost expressed as an attribute to a directed segment pair; [0190]: time-dependent turn cost matrix per intersection); 
performing a training mode for a [...] profile based on a travel time associated with each of a plurality of traveled road elements ([0110]: average transit time for a road segment; [0206], [0208]: driving time along a road segment is given by the ratio between the length of the line and the driving speed) and the at least one maneuver time ([0190]: “transit time profiles” provided as a time-dependent turn cost matrix per intersection, either together with speed profiles for road segments or separately; Fig. 11: process to determine transit times of intersections), […] and wherein the plurality of traveled road elements are traversed by [vehicles] ([0014], [0096]) while the [vehicles are] traveling to each of specified destination points ([0141]: GPS fixes correspond to a portion of a trip passing through an intersection; Examiner submits that a vehicle on a “trip” or otherwise driven by a driver is inherently traveling to a specified destination, even if it is merely the driver’s intended end point; see also [0134]); and 
storing the […] profile ([0096]: store a plurality of records of the whereabouts of navigation devices which have uploaded data; see also [0190]) based on features of the road elements and maneuvers, wherein the […] profile stores the travel [speed] associated with each of a plurality of traveled road elements and the at least one maneuver time ([0110]: map data includes speed profile for each segment and transit times for intersections);
determining, based on map database ([0097]: mass data storage 312 also contains map data, further defined in [0110]), a travel time for an untraveled route ([0203]: time-sensitive routing engines) for the driver based on the […] profile trained in the training mode ([0180]: secondary approach in the event of unsatisfactory GPS fix coverage involves determining intersection transit time based on similar characteristics with other intersections; [2016]: Each journey may be represented by an equation similar to equation 1; use the trips derived from the position data to determine a set of equations in which the transit time through the intersections are unknown variables; [0229-230]: transit time for intersections may be calculated).  
Serbanescu teaches that the position data through an intersection may be segmented into pre-maneuver, inter-maneuver, and post-maneuver ([0108], [0151-156]) and may be clustered according to additional criteria such as time intervals ([0159]), but Serbanescu does not teach that data is clustered according to “a driver” or “a vehicle” to develop a “driver” profile of intersection transit times specific to a particular driver or “displaying the travel time for the untraveled route for the driver”. However, Bae teaches a personalized ETA calculation method in which a driver profile is created and stored ([0024]: travel time of the user for each section of road is accumulated and stored) and used to calculate a personalized ETA ([0031]) which is then displayed to the driver (stated in each of abstract, claim 6, and claim 11). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Serbanescu create a driver-specific profile of transit times, create a personalized ETA, and display the personalized ETA for the driver prior to driving the route as taught by Bae in order to inform a user of an accurate arrival scheduled time (Bae [0001]).
Serbanescu teaches that the profile stores a speed profile for each road segment, not a travel “time” associated with each road element. However, Serbanescu also provides the formula for converting speed to travel time in [0208] which only requires speed and a road segment length. Since road segment length is a fixed value ([0208]), speed and time are essentially obvious variants of each other. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Serbanescu by storing travel time for each segment instead of travel speed in order to have the travel time more readily available for future journey time estimates (Serbanescu [0216]).
Serbanescu also does not teach that “in the training mode, the driver profile is updated when the vehicle reaches each of the specified destination points”. However, Duddle teaches “generating a driver profile that indicates the driving style of the driver based upon the location of the vehicle and the parameters associated with the vehicle whilst it is being driven” ([0006]) including parameters such as speed ([0150-152]) and travel time for each journey ([0141]), and updating the driver profile at the end of each journey ([0129]). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of Serbanescu by updating the driver-specific profile at the end of each journey as taught by Duddle in order to ensure that the profile is accurate and up-to-date (Duddle [0054]).
Regarding claim 2, modified Serbanescu teaches the method of claim 1, and Serbanescu also teaches that each of the plurality of maneuvers includes a movement executed on a roadway (Figs. 6-9, [0210]: intersections between road segments).  
Regarding claim 3, modified Serbanescu teaches the method of claim 1, and Serbanescu also teaches that each of the plurality of maneuvers is defined according to a sequence of the plurality of traveled road elements such that each of the plurality of maneuvers is a transition from a first traveled road element to a second traveled road element ([0114-133], [0210]).  
Regarding claim 4, modified Serbanescu teaches the method of claim 1, and Serbanescu also teaches that each of the plurality of maneuvers includes an action ([0012]: driving maneuver, involving the action of driving; [0108]: decelerate, make the turn, accelerate).  
Regarding claim 5, modified Serbanescu teaches the method of claim 4, and Serbanescu also teaches that the action transitions the driver from a first traveled road element to a second traveled road element ([0109]: travels along a road segment, makes a turn, and travels along a second road segment; [0210]).  
Regarding claim 7, modified Serbanescu teaches the method of claim 1, and Serbanescu also teaches:
identifying a maneuver type in the plurality of maneuvers executed by the driver during the plurality of trips ([0180]: utilize classification of intersections (rather than trying to form a speed profile for each individual intersection); see rejection of claim 1 for modification to address “by the driver”); 
calculating maneuver times for the identified maneuver type ([0209]: different turn costs are categorized into predetermined categories); and 
aggregating the maneuver times for the identified maneuver type ([0209]: an average time for the intersection delay is estimated for each category).  
Regarding claim 8, modified Serbanescu teaches the method of claim 1, and Serbanescu also teaches: defining a value for each of the plurality of maneuvers executed by the driver during the plurality of trips, wherein the driver profile includes the [values] ([0206-207]: turn cost Tc is expressed for individual maneuvers through intersections; see rejection of claim 1 for modification to address “by the driver” and “driver profile”).
Serbanescu does not teach that the values for the plurality of maneuvers is expressed as “a maneuver vector”. However, Examiner submits that it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that the system of equations shown in [0207] may be rewritten in vector form similar to the form that Serbanescu teaches in [0222], i.e. Tc1 through TcN vector where Tcj are turn costs and where N would be modified to represent the number of maneuvers rather than the number of maneuver types. Such a modification would merely utilize an alternative, equivalent form of expressing the same mathematical equations thereby yielding predictable results, i.e. equivalent mathematical outcome.
Regarding claim 9, modified Serbanescu teaches the method of claim 1, and Serbanescu also teaches: defining a maneuver vector including a value for different types of maneuvers from the plurality of maneuvers executed by the driver during the plurality of trips, wherein the driver profile includes the maneuver vector ([0222]: Tc1 through TcN vector where Tcj are turn costs and there are N types of turns; see rejection of claim 1 for modification to address “by the driver”).  
Regarding claim 10, modified Serbanescu teaches the method of claim 1, and Serbanescu also teaches that each of the plurality of maneuvers is defined by characteristics of movements ([0114-133], [0109], [0210]: the sequence of road elements traveled constitutes a characteristic of movement; and/or [0012], [0108]: involvement of decelerating, making the turn, and accelerating, i.e. driving in general, constitutes characteristics of movement).
Regarding claim 11, Serbanescu teaches an apparatus for estimation of travel time of an untraveled route according to experience level, the apparatus comprising: 
at least one processor (processor 304); and 
at least one memory including computer program code for one or more programs (memory 306); 
the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus to at least: 
identify a plurality of trips traveled by [vehicles] ([0014], [0096]), the plurality of trips including a plurality of maneuvers executed by one or more drivers during the plurality of trips, wherein the plurality of maneuvers are performed by [vehicles] (Fig. 6, element 607; [0112], [0116]: routes pass through intersections; maneuvers through intersections may be characterized by segment pairs; [0146]: routes may be categorized by maneuver) while the [vehicles are] traveling to each of specified destination points ([0141]: GPS fixes correspond to a portion of a trip passing through an intersection; Examiner submits that a vehicle on a “trip” or otherwise driven by a driver is inherently traveling to a specified destination, even if it is merely the driver’s intended end point; see also [0134]); 
calculate at least one maneuver time based on traversals in the plurality of trips ([0112]: maneuver-related transit times; [0116]: transit time cost expressed as an attribute to a directed segment pair; [0190]: time-dependent turn cost matrix per intersection); 
perform a training mode for a […] profile based on a travel time associated with each of a plurality of traveled road elements ([0110]: average transit time for a road segment; [0206], [0208]: driving time along a road segment is given by the ratio between the length of the line and the driving speed) and the at least one maneuver time ([0190]: “transit time profiles” provided as a time-dependent turn cost matrix per intersection, either together with speed profiles for road segments or separately; Fig. 11: process to determine transit times of intersections), […] and wherein the plurality of traveled road elements are traversed by [vehicles] ([0014], [0096]) while the [vehicles are] traveling to each of specified destination points ([0141]: GPS fixes correspond to a portion of a trip passing through an intersection; Examiner submits that a vehicle on a “trip” or otherwise driven by a driver is inherently traveling to a specified destination, even if it is merely the driver’s intended end point; see also [0134]); and 
store the […] profile ([0096]: store a plurality of records of the whereabouts of navigation devices which have uploaded data; see also [0190]) based on features of the road elements and maneuvers, wherein the […] profile stores the travel [speed] associated with each of a plurality of traveled road elements and the at least one maneuver time ([0110]: map data includes speed profile for each segment and transit times for intersections);
determine […] based on map database ([0097]: mass data storage 312 also contains map data, further defined in [0110]) and a travel time ([0203]: time-sensitive routing engines) based on the […] profile trained in the training mode ([0180]: secondary approach in the event of unsatisfactory GPS fix coverage involves determining intersection transit time based on similar characteristics with other intersections; [2016]: Each journey may be represented by an equation similar to equation 1; use the trips derived from the position data to determine a set of equations in which the transit time through the intersections are unknown variables; [0229-230]: transit time for intersections may be calculated).  
Serbanescu teaches that the position data through an intersection may be segmented into pre-maneuver, inter-maneuver, and post-maneuver ([0108], [0151-156]) and may be clustered according to additional criteria such as time intervals ([0159]), but Serbanescu does not teach that data is clustered according to “a driver” or “a vehicle” to develop a “driver” profile of intersection transit times. Serbanescu also does not teach determining “the untraveled route”, or “display the travel time for the untraveled route for the driver”. However, Bae teaches a personalized ETA calculation method in which a driver profile is created and stored ([0024]: travel time of the user for each section of road is accumulated and stored) and used to calculate a personalized ETA ([0031]) for a determined route ([0020]) which is then displayed to the driver (stated in each of abstract, claim 6, and claim 11). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Serbanescu create a driver-specific profile of transit times, create a personalized ETA for a route, and display the personalized ETA to the driver prior to driving the route as taught by Bae in order to inform a user of an accurate arrival scheduled time (Bae [0001]).
Serbanescu teaches that the profile stores a speed profile for each road segment, not a travel “time” associated with each road element. However, Serbanescu also provides the formula for converting speed to travel time in [0208] which only requires speed and a road segment length. Since road segment length is a fixed value ([0208]), speed and time are essentially obvious variants of each other. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Serbanescu by storing travel time for each segment instead of travel speed in order to have the travel time more readily available for future journey time estimates (Serbanescu [0216]).
Serbanescu also does not teach that “in the training mode, the driver profile is updated when the vehicle reaches each of the specified destination points”. However, Duddle teaches “generating a driver profile that indicates the driving style of the driver based upon the location of the vehicle and the parameters associated with the vehicle whilst it is being driven” ([0006]) including parameters such as speed ([0150-152]) and travel time for each journey ([0141]), and updating the driver profile at the end of each journey ([0129]). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to update the driver-specific profile at the end of each journey as taught by Duddle in order to ensure that the profile is accurate and up-to-date (Duddle [0054]).
Regarding claim 12, modified Serbanescu teaches the apparatus of claim 11, and Serbanescu also teaches that each of the plurality of maneuvers includes a movement executed on a roadway (Figs. 6-9, [0210]: intersections between road segments).  
Regarding claim 13, modified Serbanescu teaches the apparatus of claim 12, and Serbanescu also teaches that each of the plurality of maneuvers is defined according to a sequence of the plurality of traveled road elements such that each of the plurality of maneuvers is a transition from a first traveled road element to a second traveled road element ([0114-133], [0210]).  
Regarding claim 14, modified Serbanescu teaches the apparatus of claim 11, and Serbanescu also teaches that each of the plurality of maneuvers includes an action ([0012]: driving maneuver, involving the action of driving; [0108]: decelerate, make the turn, accelerate).  
Regarding claim 15, modified Serbanescu teaches the apparatus of claim 14, and Serbanescu also teaches that the action transitions the driver from a first traveled road element to a second traveled road element ([0109]: travels along a road segment, makes a turn, and travels along a second road segment; [0210]).  
Regarding claim 17, modified Serbanescu teaches the apparatus of claim 11, and Serbanescu also teaches that the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus to at least: 
identify a maneuver type in the plurality of maneuvers executed by the driver during the plurality of trips ([0180]: utilize classification of intersections (rather than trying to form a speed profile for each individual intersection); see rejection of claim 11 for modification to address “by the driver”); 
calculate maneuver times for the identified maneuver type ([0209]: different turn costs are categorized into predetermined categories); and 
aggregate the maneuver times for the identified maneuver type ([0209]: an average time for the intersection delay is estimated for each category).  
Regarding claim 18, modified Serbanescu teaches the apparatus of claim 11, and Serbanescu also teaches that the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus to at least: defining a value for each of the plurality of maneuvers executed during the plurality of trips, wherein the driver profile includes the [values] ([0206-207]: turn cost Tc is expressed for individual maneuvers through intersections; see rejection of claim 11 for modification to address “by the driver” and “driver profile”). 
Serbanescu does not teach that the values for the plurality of maneuvers is expressed as “a maneuver vector”. However, Examiner submits that it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that the system of equations shown in [0207] may be rewritten in vector form similar to the form that Serbanescu teaches in [0222], i.e. Tc1 through TcN vector where Tcj are turn costs and where N would be modified to represent the number of maneuvers rather than the number of maneuver types. Such a modification would merely utilize an alternative, equivalent form of expressing the same mathematical equations thereby yielding predictable results, i.e. equivalent mathematical outcome.
Regarding claim 19, Serbanescu teaches a non-transitory computer readable medium including instructions (memory 306) that when executed are operable to perform a method comprising: 
identifying a plurality of trips traveled by [vehicles] ([0014], [0096]), the plurality of trips including a plurality of maneuvers executed […] during the plurality of trips, wherein the plurality of maneuvers are performed by [vehicles] (Fig. 6, element 607; [0112], [0116]: routes pass through intersections; maneuvers through intersections may be characterized by segment pairs; [0146]: routes may be categorized by maneuver) while the [vehicles are] traveling to each of specified destination points ([0141]: GPS fixes correspond to a portion of a trip passing through an intersection; Examiner submits that a vehicle on a “trip” or otherwise driven by a driver is inherently traveling to a specified destination, even if it is merely the driver’s intended end point; see also [0134]); 
calculating at least one maneuver time based on traversals in the plurality of trips ([0112]: maneuver-related transit times; [0116]: transit time cost expressed as an attribute to a directed segment pair; [0190]: time-dependent turn cost matrix per intersection); 
performing a training mode for a […] profile based on a travel time associated with each of a plurality of traveled road elements ([0110]: average transit time for a road segment; [0206], [0208]: driving time along a road segment is given by the ratio between the length of the line and the driving speed) and the at least one maneuver time ([0190]: “transit time profiles” provided as a time-dependent turn cost matrix per intersection; Fig. 11: process to determine transit times of intersections), […] and wherein the plurality of traveled road elements are traversed by the [vehicles] ([0014], [0096]) while the [vehicles are] traveling to each of specified destination points ([0141]: GPS fixes correspond to a portion of a trip passing through an intersection; Examiner submits that a vehicle on a “trip” or otherwise driven by a driver is inherently traveling to a specified destination, even if it is merely the driver’s intended end point; see also [0134]); and 
storing the […] profile ([0096]: store a plurality of records of the whereabouts of navigation devices which have uploaded data; see also [0190]) based on features of the road elements and maneuvers, wherein the […] profile stores the travel [speed] associated with each of a plurality of traveled road elements and the at least one maneuver time ([0110]: map data includes speed profile for each segment and transit times for intersections);
determining […] based on map database ([0097]: mass data storage 312 also contains map data, further defined in [0110]) and a travel time ([0203]: time-sensitive routing engines) for the driver based on the […] profile trained in the training mode ([0180]: secondary approach in the event of unsatisfactory GPS fix coverage involves determining intersection transit time based on similar characteristics with other intersections; [2016]: Each journey may be represented by an equation similar to equation 1; use the trips derived from the position data to determine a set of equations in which the transit time through the intersections are unknown variables; [0229-230]: transit time for intersections may be calculated).  
Serbanescu teaches that the position data through an intersection may be segmented into pre-maneuver, inter-maneuver, and post-maneuver ([0108], [0151-156]) and may be clustered according to additional criteria such as time intervals ([0159]), but Serbanescu does not teach that data is clustered according to “a driver” to develop a “driver” profile of intersection transit times. Serbanescu also does not teach determining “the untraveled route”, or “displaying the travel time for the untraveled route for the driver”. However, Bae teaches a personalized ETA calculation method in which a driver profile is created and stored ([0024]: travel time of the user for each section of road is accumulated and stored) and used to calculate a personalized ETA ([0031]) for a determined route ([0020]) which is then displayed to the driver (stated in each of abstract, claim 6, and claim 11). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Serbanescu create a driver-specific profile of transit times, create a personalized ETA for a route, and display the personalized ETA to the driver prior to driving the route as taught by Bae in order to inform a user of an accurate arrival scheduled time (Bae [0001]).
Serbanescu teaches that the profile stores a speed profile for each road segment, not a travel “time” associated with each road element. However, Serbanescu also provides the formula for converting speed to travel time in [0208] which only requires speed and a road segment length. Since road segment length is a fixed value ([0208]), speed and time are essentially obvious variants of each other. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Serbanescu by storing travel time for each segment instead of travel speed in order to have the travel time more readily available for future journey time estimates (Serbanescu [0216]).
Serbanescu also does not teach that “in the training mode, the driver profile is updated when the vehicle reaches each of the specified destination points”. However, Duddle teaches “generating a driver profile that indicates the driving style of the driver based upon the location of the vehicle and the parameters associated with the vehicle whilst it is being driven” ([0006]) including parameters such as speed ([0150-152]) and travel time for each journey ([0141]), and updating the driver profile at the end of each journey ([0129]). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to update the driver-specific profile at the end of each journey as taught by Duddle in order to ensure that the profile is accurate and up-to-date (Duddle [0054]).
Regarding claim 20, modified Serbanescu teaches the non-transitory computer readable medium of claim 19, and Serbanescu also teaches that each of the plurality of maneuvers is defined according to a sequence of the plurality of traveled road elements such that each of the plurality of maneuvers is a transition from a first traveled road element to a second traveled road element ([0114-133], [0210]).

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Serbanescu et al. (US 2011/0112760 A1) in view of Bae et al. (KR 2015-0050837), Duddle et al. (US 2011/0106370 A1), and van Hemert et al. (US 2015/0160020 A1).
Regarding claim 6, modified Serbanescu teaches the method of claim 1, but Serbanescu, as modified, does not teach that the at least one maneuver time “reflects an experience level of the driver”.  However, van Hemert teaches a driver may submit information in a “driver profile questionnaire” including age of the driver and year that the driver obtained a license (“experience level”) ([0140]). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Serbanescu (if not already inherent) such that the maneuver time was interpreted as a reflection of an experience level of the driver because age/experience and driving style were known to be related (van Hemert [0140]).
Regarding claim 16, modified Serbanescu teaches the apparatus of claim 11, but Serbanescu, as modified, does not teach that the at least one maneuver time “reflects an experience level of the driver”.  However, van Hemert also teaches a driver may submit information in a “driver profile questionnaire” including age of the driver and year that the driver obtained a license (“experience level”) ([0140]). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Serbanescu (if not already inherent) such that the maneuver time was interpreted as a reflection of an experience level of the driver because age/experience and driving style were known to be related (van Hemert [0140]).

Terminal Disclaimer
The terminal disclaimer with regard to US 10,234,300 filed on 7/26/2021 and approved on 7/27/2021 is acknowledged.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNA M MOTT whose telephone number is (571)272-6329.  The examiner can normally be reached on Monday-Friday 9:00 a.m. to 5:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GENNA M MOTT/Primary Examiner, Art Unit 3662